DETAILED ACTION
The Office Action mailed 04/28/2022 was vacated, and replaced with the instant Non-Final Office Action.  The previously mailed Office Action was vacated because it contained a copy of the Final Office Action mailed 08/19/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Claims 1-4, 9, 11-17, 19-33, 35-36, 38-43, 45, and new claims 46-48 are pending for examination.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Those grounds of rejection from the prior Office Action not addressed below have been withdrawn by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, and 38-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “a composition comprising: a plurality of particles comprising mRNA….and a weight percentage of mRNA in the particles is greater than or equal to about 50% and less than or equal to about 99%,..”  This phrase is vague and indefinite, because it is unclear how the “a weight percentage of mRNA” is calculated.  It is unclear if Applicants are referring to the total mRNA encapsulated, in comparison to an original starting about of mRNA during the encapsulation process.  It is also unclear if the percentage is with respect to the weight of mRNA in comparison to the total weight of the particle (including the lipids/sterol/mRNA).  Therefore, due to the ambiguity associated with the calculation of “a weight percentage of mRNA” in the claimed particles, the person of ordinary skill in the art would not be able to reasonable apprise the scope of the claimed invention. 
Claims 38-43 are rejected as being dependent upon a rejected base claim, and further because the limitations in these claims do not reconcile the ambiguity associated with the base claim.
Claim Rejections - 35 USC § 103

The Smith Declaration under 37 CFR 1.132 filed 02/18/2022 is sufficient to overcome the rejection of claims 1-4, 9, 11-17, 19-33, 35-36, 38-43 and 45 based upon 35 USC 103(a).  Applicants amended the claims to recite “wherein the pKa of the ionizable molecule is greater than or equal to about 6,” this amendment changes the scope of the claimed invention to that which corresponds to Applicant’s showing of unexpected results.  As stated in the prior Office Action, the disclosure at page 43-45 teaches that an increase in pH from 5.7 to 7.4 (as the control remained at about 5.7 prior to filtration) resulted in the increase in filtration efficiency.  This amendment, in combination with Applicant’s argument that (1) the method of Bumcrot et al. does not address the slow encapsulation issues specific to mRNA (¶9 of the Smith Declaration); and that (2) by separating the final processing of the mRNA/LNP particles and the filtration step, “the problems with particle aggregation could be significantly reduced and/or eliminated,” was sufficient to overcome the rejection of the instant claims over Bumcrot et al. in view of de deFougerolles.
Claims 36 and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guild et al. (US20130195967A1).
Guild et al. disclose mRNA formulations, described in the following manner:
	“[0012] In a preferred embodiment, the nucleic acids (e.g., mRNA) provided herein are formulated in a lipid or liposomal transfer vehicle to facilitate delivery to the target cells and/or to stabilize the nucleic acids contained therein. Contemplated transfer vehicles may comprise one or more cationic lipids, non-cationic lipids, and/or PEG-modified lipids.” 
The cationic lipids of Guild et al. include the following, see ¶ [0058]: “[C]ontemplated cationic lipids also include 1,2-distearyloxy-N,N-dimethyl-3-aminopropane or "DSDMA", 1,2-dioleyloxy-N,N-dimethyl-3-aminopropane or "DODMA", 1,2-dilinoleyloxy-N,N-dimethyl-3-aminopropane or "DLinDMA", 1,2-dilinolenyloxy-N,N-dimethyl-3-aminopropane or "DLenDMA", N-dioleyl-N,N-dimethylammonium chloride or "DODAC", N,N-distearyl-N,N-dimethylammonium bromide or "DDAB", N-(1,2-dimyristyloxyprop-3-yl)-N,N-dimethyl-N-hydroxyethyl ammonium bromide or "DMRIE", 3-dimethylamino-2-(cholest-5-en-3-beta-oxybutan-4-oxy)-1-(cis,cis-9,12-oc- -tadecadienoxy)propane or "CLinDMA", 2-[5'-(cholest-5-en-3-beta-oxy)-3'-oxapentoxy)-3-dimethy 1-1-(cis,cis-9',1-2'-octadecadienoxy)propane or "CpLinDMA", N,N-dimethyl-3,4-dioleyloxybenzylamine or "DMOBA", 1,2-N,N'-dioleylcarbamyl-3-dimethylaminopropane or "DOcarbDAP", 2,3-Dilinoleoyloxy-N,N-dimethylpropylamine or "DLinDAP", 1,2-N,N'-Dilinoleylcarbamyl-3-dimethylaminopropane or "DLincarbDAP", 1,2-Dilinoleoylcarbamyl-3-dimethylaminopropane or "DLinCDAP", 2,2-dilinoleyl-4-dimethylaminomethyl-[1,3]-dioxolane or "DLin-K-DMA", 2,2-dilinoleyl-4-dimethylaminoethyl-[1,3]-dioxolane or "DLin-K-XTC2-DMA", or mixtures thereof (Heyes, J., et al., J Controlled Release 107: 276-287 (2005); Morrissey, D V., et al., Nat. Biotechnol. 23(8): 1003-1007 (2005); PCT Publication WO2005/121348A1).” (Reads on claims 38-40, which recites wherein the cationic lipid is 2,2-dilinoleyl-4-dimethylaminomethyl-[1,3]-dioxolane or "DLin-K-DMA").
Guild et al. does not specifically disclose wherein the coefficient of variation of a cross-sectional dimension of the particles in the composition is less than or equal to about 20%.  However, since Guild et al. teach that the size distribution of the particles of their invention could be controlled by various extrusion methods, a person of ordinary skill in the art at the effective filing date of the instant invention would have been able to control the size distribution of particles following the teachings of Guild et al.  See for example the following disclosure:  “[G]enerally, the size of the transfer vehicle is within the range of about 25 to 250 nm, preferably less than about 250 nm, 175 nm, 150 nm, 125 nm, 100 nm, 75 nm, 50 nm, 25 nm or 10 nm.” (See ¶ [0071]).  The size distribution of the transfer can be modified by various techniques, see paragraphs [0069-0070]:  “[T]here are several methods for reducing the size, or "sizing", of liposomal transfer vehicles, and any of these methods may generally be employed when sizing is used as part of the invention. The extrusion method is a preferred method of liposome sizing. (Hope, M J et al. Reduction of Liposome Size and Preparation of Unilamellar Vesicles by Extrusion Techniques. In: Liposome Technology (G. Gregoriadis, Ed.) Vol. 1. p 123 (1993). The method consists of extruding liposomes through a small-pore polycarbonate membrane or an asymmetric ceramic membrane to reduce liposome sizes to a relatively well-defined size distribution. Typically, the suspension is cycled through the membrane one or more times until the desired liposome size distribution is achieved. The liposomes may be extruded through successively smaller pore membranes to achieve gradual reduction in liposome size.  [0070] A variety of alternative methods known in the art are available for sizing of a population of liposomal transfer vehicles. One such sizing method is described in U.S. Pat. No. 4,737,323, incorporated herein by reference. Sonicating a liposome suspension either by bath or probe sonication produces a progressive size reduction down to small ULV less than about 0.05 microns in diameter. Homogenization is another method that relies on shearing energy to fragment large liposomes into smaller ones. In a typical homogenization procedure, MLV are recirculated through a standard emulsion homogenizer until selected liposome sizes, typically between about 0.1 and 0.5 microns, are observed.”
The transfer vehicles of Guild et al. also include cholesterol, see the following embodiment of this invention at ¶ [0064]: [0064] Preferably, the transfer vehicle (e.g., a lipid nanoparticle) is prepared by combining multiple lipid and/or polymer components. For example, a transfer vehicle may be prepared using DSPC/CHOL/DODAP/C8-PEG-5000 ceramide in a molar ratio of about 1 to 50:5 to 65:5 to 90:1 to 25, respectively. A transfer vehicle may be comprised of additional lipid combinations in various ratios, including for example, DSPC/CHOL/DODAP/mPEG-5000 (e.g., combined at a molar ratio of about 33:40:25:2), DSPC/CHOL/DODAP/C8 PEG-2000-Cer (e.g., combined at a molar ratio of about 31:40:25:4), POPC/DODAP/C8-PEG-2000-Cer (e.g., combined at a molar ratio of about 75-87:3-14:10) or DSPC/CHOL/DOTAP/C8 PEG-2000-Cer (e.g., combined at a molar ratio of about 31:40:25:4). (Reads on claim 41). 
Regarding the limitation wherein the claimed composition is described as comprising “and a weight percentage of mRNA in the particles is greater than or equal to about 50% and less than or equal to about 99%,” this limitation is considered ambiguous for the reasons set forth in the rejection under 35 USC 112(b) set forth above.  However, since the general parameters of encapsulating mRNA into liposomal carrier vehicles are described in Guild et al. (see e.g. ¶ [0068] and Examples), it would have been obvious for the person of ordinary skill in the art to identify those parameters to increase mRNA encapsulation efficiency by routine experimentation.  See MPEP 2144.05.
Conclusion
Claims 1-4, 9, 11-17, 19-33, 35, and 45-48 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699